Citation Nr: 1034946	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating action by the VA RO.  

Most recently, a Supplemental Statement of the Case (SSOC), 
issued in October 2009, continued and confirmed the previous 
denial.  

In May 2010, the Veteran was afforded a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or shown 
for many years thereafter, and is not etiologically related to 
service.  

2.  Tinnitus is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).  
2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.  

In this case, in a letter dated in November 2006, the RO provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what information 
and evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

In particular, the November 2006 letter informed the Veteran as 
to disability ratings and effective dates.  As noted above, the 
claim was readjudicated via an SSOC issued in October 2009.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
personnel and treatment records, private treatment records, and 
VA examination reports.  

Also of record and considered in connection with the appeal is 
the Veteran's Travel Board hearing testimony, along with various 
written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).  

However, the absence of in-service evidence of hearing loss is 
not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

The Veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus that are related to his active service.  
Specifically, he asserts that, while serving in the Republic of 
Vietnam aboard the USS Forrestal as a Machinist Mate, the flight 
deck caught fire, which ignited planes, and caused bombs and 
missiles to explode and burn for 3 days.  He claims that his 
current hearing disorders are the result of exposure to these 
explosions.  Additionally, the Veteran indicated that while 
aboard the USS Forrestal he was responsible for maintaining the 
catapults that fired the planes on the flight deck, and that he 
worked under the flight deck during flight-ops on a catwalk where 
he maintained the maintenance valves without using hearing 
protection.  These assertions are supported by the Veteran's 
hearing testimony and written statements.  

The Board notes that service records confirm that the Veteran's 
military occupational specialty (MOS) was as Machinist Mate.  
Also, the Board concedes that a letter of commendation, dated in 
September 1967, confirms that the Veteran served aboard the USS 
Forrestal, and that on July 29, 1967, a fire broke out on the 
flight deck, which was spotted with aircraft loaded with heavy 
ordinance.  Further, the letter shows that the fire swept through 
the parked aircraft causing bombs to detonate and fuel cells to 
explode.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for bilateral hearing loss and for tinnitus.  

In this regard, the Veteran's service treatment records reveal a 
single instance of treatment for a right ear ache in October 
1967.  

Moreover, an in-service audiometer test, administered in 
conjunction with the Veteran's entrance to service, dated in 
November 1965, reveals pure tone thresholds, in decibels were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
10
10
10
-
10

An in-service authorized audiometer test, administered in 
conjunction with the Veteran's separation from service and dated 
in August 1969, reveals pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
5
10
LEFT
25
15
5
10
5

As noted, the absence of evidence of a hearing disability during 
service (or of compensable hearing loss within the first year 
after discharge) is not fatal to a claim of service connection 
for hearing loss.  See 38 C.F.R. § 3.385; Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  

Rather, service connection may still be granted if the medical 
evidence provides a sound basis for attributing the credible 
evidence of in-service acoustic trauma to the post-traumatic 
hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

The Board notes that the Veteran is competent to testify as to 
observable symptoms such as ringing in his ears, and, tinnitus is 
the type of is the type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  
The question, however, is whether the Veteran's assertion is 
considered credible.  The Board notes that, apart from the 
Veteran's subjective complaints many years post-service, there is 
no objective evidence to support his assertion that he has 
current tinnitus in his ears.  

Significantly, complaints of a hearing disorder and tinnitus were 
not shown in the record until many years after the Veteran was 
discharged from service.  This is strong evidence against a 
finding of any continuity of symptomatology.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Notably, an private industrial audiological evaluation, dated in 
January 1991, reflects findings of a history of past and current 
occupational noise exposure in the form of a 4 year period of 
service in the Navy during which time the Veteran was exposed to 
artillery and gunfire, a 26 year period of employment with the 
Kellogg Company, and a 30 year history of non-work noise exposure 
to farm equipment without the benefit of personal hearing 
protection devices.  The Veteran denied being aware of a 
significant loss of hearing at the time, and provided a negative 
history of prior ear disorders, tinnitus, or vertigo.  On non-
medical ear examination, the Veteran's ears were observed to 
appear clear and unoccluded, bilaterally.  

The report also includes audiometric findings of pure tone 
hearing threshold levels in graphic instead of numeric form.  The 
Board is precluded from applying graphic results to the criteria 
of 38 C.F.R. § 3.385 (2008) to determine the severity of the 
Veteran's bilateral hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471 (1995).  

However, the private audiologist noted that results of the 
audiogram revealed bilateral material hearing impairment, and 
that pure tone audiometric testing indicated the presence of a 
borderline normal to moderately severe, sensorineural hearing 
loss at 500Hz and above.  The audiologist noted that while the 
Veteran reported that he was not bothered by a significant loss 
of hearing, he would be expected to experience difficulty 
understanding soft speech in quiet and normal conversational 
speech in the presence of background noise.  

The Veteran underwent a VA audiology examination in December 
2006, during which he provided a history of serving in the Navy 
from 1965 to 1969, when he was exposed to acoustic trauma from 
witnessing fire fights, and from injuring his ears when a flight 
deck bomb prematurely exploded causing a fire on a plane and 
destroying the ship.  He claimed that he temporarily experienced 
noticeable hearing loss and tinnitus as a result of the 
explosion, but denied blood or drainage from the ears at that 
time.  

The Veteran complained of ringing in the ears since service, and 
difficulty with background noise conversations that became 
noticeable 10 years ago.  He gave a post-service occupational 
history of working as a machine repairman and supervisor for the 
Kellogg Company since the mid-1970's.  The Veteran reported 
recreational noise exposure in the form of riding his motorcycle 
and occasionally using home power tools.  The examiner noted that 
there were no service medical records available in the claims 
file to review.  

On examination, the Veteran reported a history of bilateral 
constant tinnitus with an onset of 20 years ago, and described 
the noise as low pitched, sizzling, and always present in the 
background.  

On the authorized audiological evaluation, conducted in 
conjunction with the December 2006 VA examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
60
60
LEFT
30
30
50
55
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.  

Here, the Veteran was diagnosed with bilateral, mild to moderate, 
sensorineural hearing loss.  The examiner noted that otoscopy 
showed clear and intact tympanic membranes in both ears.  The 
examiner opined that it could not be determined as to whether it 
is at least as likely as not that the Veteran's hearing disorders 
were caused or aggravated by acoustic trauma in military service 
as a machinist mate in the Navy without resorting to mere 
speculation.   

The examiner concluded that based on the evidence of record, 
including the January 1991 private treatment record, which showed 
a self-report of negative tinnitus, negative prior ear disorder, 
or vertigo, and in consideration of the 30 year history of 
working with farm machinery without the benefit of hearing 
protection as well as working for 26 years at the Kellogg Company 
cereal plant with hearing protection, that the Veteran had 
continuous noise exposure, both vocational and avocational, that 
continued to cause a deterioration in hearing, especially for the 
left ear.  The examiner noted that the degree of hearing loss for 
both ears, normal sloping to moderately severe, is consistent 
with continuous noise exposure and the aging process, and was not 
typical of acoustic trauma with precipitous type configuration of 
hearing loss.  The examiner indicated that the only evidence of 
hearing loss, provided by the Veteran, was from 1991, 22 years 
post-military service.  The Veteran reported constant bilateral 
tinnitus for over 20 years during the examination; however, the 
examiner noted that the industrial hearing examination, dated in 
1991, was negative for tinnitus.  

In July 2007, an addendum to the December 2006 VA examination 
report was added to the claims file.  Here, the same examiner who 
conducted the December 2006 examination noted that service 
treatment records were negative for any complaint of hearing loss 
or tinnitus.  The examiner observed that the Veteran entered and 
exited the military service with clinically normal hearing, and 
there were no standard threshold shifts noted for either ear when 
comparing entrance examination to separation audiograms.  The 
examiner indicated that standard threshold shift findings would 
help support cochlear insult and related noise induced tinnitus.  
The examiner concluded that bilateral hearing loss and bilateral 
tinnitus were not caused by or aggravated by the Veteran's 
military service.  

An August 2009 report from a private physician shows a history of 
the Veteran reporting being involved in the accident aboard the 
USS Forrestal during service, and that the Veteran worked in fire 
suppression with unprotected hearing on the day the fire sank the 
ship.  The private physician noted that the Veteran was recently 
evaluated and has a bilateral high frequency sensorineural 
hearing loss that is consistent with prior noise exposure.  The 
physician opined that it is as likely as not that the Veteran's 
hearing loss may have progressed while in military service aboard 
the USS Forrestal during the event.  The physician noted that the 
opinion could be confirmed by comparing the Veteran's induction 
physical to his discharge physical where the otologic function 
would have been measured.  The Veteran assured the physician that 
he would obtain those records.  

Although the Board recognizes the favorable nexus opinion of the 
August 2009 private physician, the Board finds that the findings 
of the December 2006 VA examination and the July 2007 addendum to 
be the most probative and dispositive evidence on the current 
medical condition question.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

In this regard, the Board notes that a medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  An award of service 
connection may not be based on resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102 (2009); see also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  While the August 2009 private physician 
proffered an opinion as to the etiology of the Veteran's hearing 
loss, the physician failed to support the conclusion with 
objective medical evidence.  In fact, the physician specifically 
noted that the Veteran's service records were not available for 
review, and that confirmation of the opinion relied upon the 
Veteran's submission of those records.  

Further, the physician failed to address the findings of the 
January 1991 private audiology report, which revealed that the 
Veteran denied experiencing hearing loss or tinnitus at that 
time, and reflected a long history of working with farm equipment 
without the use of hearing protection.  

Although the Veteran has met the initial criteria for an impaired 
bilateral hearing disability within the meaning of 38 C.F.R. § 
3.385, his service treatment records are entirely negative for 
findings of compensable hearing loss, and the December 2006 and 
July 2007 VA examiner noted that the Veteran has a post-service 
history of significant, unprotected noise exposure, and no in-
service findings of complaints of any hearing disorder.  

Despite contradictory opinions from the private and VA 
practitioners regarding the existence of a nexus between the 
Veteran's current bilateral hearing loss and tinnitus and 
service, the Board has the authority to "discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  

The Board notes that when the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

Where the determinative issue involves causation or a diagnosis, 
there must be competent evidence and, generally, lay statements 
are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, information simply recorded by a medical examiner and 
unenhanced by any additional medical comment, and thus not adding 
any medico-evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of lay 
observation, if so, then lay evidence thereof is not a medical 
determination requiring medical evidence; rather, it can be 
established by competent lay evidence.  Jandreau, Id.; Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 
3.159(a)(2).  If not, then competent medical evidence is 
required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  The 
credibility of lay statements may not be refuted solely by the 
absence of corroborating medical evidence, but this is a factor.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Other factors are the lapse of time in recollecting events 
attested to, prior conflicting statements, consistency with other 
statements and evidence, internal consistency, facial 
plausibility, bias, self- interest, the earliest time at which 
corroborating lay or medical evidence is first shown, and 
statements given during treatment (which are usually given 
greater probative weight, particularly if close in time to the 
onset thereof).  

Significantly, the Veteran is competent to describe the 
circumstances surrounding his in-service noise exposure and to 
report the hearing problems that he experiences because such 
actions come to him through his senses and, as such, require only 
personal knowledge rather than medical expertise.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board notes that without objective, competent 
medical evidence to support the Veteran's contentions the Board 
finds that the Veteran has not presented credible lay assertions 
for the purpose of linking the onset of any claimed hearing 
disorder to the time that he served on active duty.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for bilateral 
hearing loss and for tinnitus, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


